Citation Nr: 0700800	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service connected arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

The veteran's arthritis of the right knee is manifested by 
limitation of extension to 15 degrees and limitation of 
flexion to 80 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for service-connected arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in February 2005.  The veteran was told 
of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the February 
2005 notice letter was subsequently considered by the RO in 
the November 2005 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in March 2003 and June 2006.  The duty to notify 
and assist having been met by the RO to the extent possible, 
the Board turns to the analysis of the veteran's claim on the 
merits.

II.  Increased rating

Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  Under Diagnostic Code 5260, flexion of the leg limited 
to 60 degrees warrants a noncompensable evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, knee extension limited to 5 
degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

According to VA General Counsel, in VAOPGPREC 9-98, when 
radiologic findings of arthritis are present, a veteran whose 
knee disability is evaluated under Diagnostic Code 5257 or 
5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or in 
situations in which the claimant has full but painful range 
of motion, a separate compensable rating for arthritis under 
Diagnostic Codes 5003 and 5010, with application of 38 C.F.R. 
§ 4.59 would still be available.

Separate ratings under diagnostic code 5260 (leg, limitation 
of flexion) and diagnostic code 5261 (leg, limitation of 
extension), both currently codified at 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint.  VAOPGCPREC 9-
04.

Analysis

By a rating dated in August 2001, service connection was 
granted for arthritis of the right knee, rated 10 percent 
disabling under Diagnostic Code 5010, effective May 2001.  
See generally, VAOPGCPREC 23-97 and VAOPGPREC 9-98.  In 2003, 
the RO received the veteran's claim, seeking an increased 
rating.  By rating decision, dated in April 2003 the RO 
confirmed and continued the 10 percent evaluation.  In August 
2006 the RO increased the rating to 20 percent under 
Diagnostic Code 5010-5261.  

The Board notes that service connection has been granted for 
chondromalacia patella of the right knee, status post medial 
meniscectomy under Diagnostic Code 5257.  That disability is 
rated as 30 percent disabling.  The maximum rating percentage 
allowable under that Diagnostic Code.

A review of the evidence shows that clinical findings 
associated with the veteran's arthritis of the right knee 
does not more nearly approximate the criteria required for a 
rating in excess of 20 percent.  During the rating period on 
appeal, VA medical treatment records do not show treatment 
for the veteran's right knee disability.  The veteran was 
afforded VA examinations in March 2003 and June 2006 however.  
The examination reports stated that x-rays showed that the 
veteran had osteoarthropathy and degenerative changes in the 
right knee.  As the veteran was diagnosed as having 
osteoarthritis of the right knee, Diagnostic Codes 5003 and 
5010 are applicable and the right knee will be rated under 
Diagnostic Codes 5260 and 5261 for limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, VAOPGPREC 9-98.

During the March 2003 VA examination, the veteran's right 
knee range of motion was flexion to 130 degrees with pain at 
110 degrees and extension to 0 degrees.  The June 2006 VA 
examination showed active range of motion limited to 80 
degrees flexion and 15 degrees extension.  Based on the June 
2006 examination results, the veteran meets the rating 
criteria for a 20 percent rating under Diagnostic Code 5261 
for extension limited to 15 degrees.  A separate rating is 
not warranted under Diagnostic Code 5260 as flexion is only 
limited to 80 degrees.  In order to meet the criteria for a 
compensable rating under that code, flexion must be limited 
to 45 degrees.  In fact, the veteran's range of motion for 
flexion does not meet the criteria for a noncompensable 
rating under Diagnostic Code 5260.  Therefore, neither an 
increased rating nor a separate rating for the veteran's 
arthritis for limitation of motion is warranted.

The veteran's functional loss has also been considered, and 
found to be adequately compensated by the rating under 
Diagnostic Code 5010-5261.  Both VA examinations were 
conducted in light of the DeLuca criteria; each specifically 
found no additional pain, fatigue, weakness, lack of 
endurance, or incoordination.  Thus, the Board finds that a 
rating in excess of 20 percent is not warranted.

The preponderance of the evidence weighs against a rating 
higher than 20 percent for the veteran's arthritis of the 
right knee.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service connected arthritis of the right knee is denied.


____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


